           Case 1:20-cv-05264-ALC Document 32 Filed 07/31/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
                                                                                  7/31/2020
I.C., ET AL.,
                 Plaintiffs,
                                                             20-CV-05264 (ALC)


                     - against -                             ORDER
NEW YORK CITY DEPARTMENT
OF EDUCATION, ET AL.,
                 Defendants.
---------------------------------X
        On June 9, 2020, Plaintiff I.C., individually and on behalf of S.G., initiated this action

against the New York City Department of Education and Richard Carranza, in his official capacity

as Chancellor of the New York City Department of Education. ECF No. 1. I.C. claims that the

Defendants failed to provide S.G., a 20 years old that has been diagnosed with Attention-

Deficit/Hyperactivity Disorder, Generalized Anxiety Disorder, and a severe learning disability in

math, a free appropriate public education in violation of the Individuals with Disabilities in

Education Act and other federal and state law.

        More specifically, I.C.’s complaint alleges that the DOE, in violation of a January 7, 2020

Order by an Impartial Hearing Officer (“IHO”), failed to pay S.G.’s full tuition at Fusion Academy

for the 2019-2020 school year and did not fully reimburse the cost of S.G.’s meals, as ordered in

the January 7 IHO Order. The complaint further alleges that although S.G. was scheduled to begin

the 2020-2021 school year on July 6, 2020, Fusion Academy refused to enroll S.G. due to the

DOE’s failure to fund S.G.’s tuition for the 2019-2020 school year. I.C. therefore prayed the Court

to issue an order requiring Defendants to immediately and fully comply with the terms of the IHO’s
          Case 1:20-cv-05264-ALC Document 32 Filed 07/31/20 Page 2 of 6




order by funding S.G.’s tuition at Fusion Academy for the 2019-2020 school year and reimbursing

the costs of S.G.’s meals. I.C. requested that this order also require Defendants to immediately

provide S.G. with funding for continued placement at Fusion Academy for the 2020-2021 school

year, including tuition, transportation and meals. Plaintiff also sought declaratory relief that the

DOE had violated the IDEA and other federal and state laws.

       On June 9 2020, I.C. also filed a motion for a temporary restraining order and preliminary

injunction. ECF Nos. 5-8. That same day, the Court denied I.C.’s request for temporary restraining

order, but issued an order for the DOE to show cause why the Court should not issue the requested

preliminary injunction. ECF No. 13. Upon consideration of I.C.’s motion and supporting

documents, a written response from the DOE, and a July 14, 2020 show cause hearing, the Court

granted I.C.’s request for preliminary injunction in part. The Court ordered the DOE to fund the

outstanding balance of S.G.'s tuition for Fusion Academy for the 2019-2020 school year by July

16, 2020 at 5:00 p.m. ECF No. 24. The DOE mailed a check for the balance of the 2019-2020

tuition to Fusion Academy on July 16, 2020 by USPS First Class Mail. ECF No. 29. After an

apparent mail delay, the check reached Fusion Academy by July 22, 2020. ECF No. 29. Based on

the latest status report to the Court, S.G. should by now be enrolled in school. ECF No. 30.

       On July 30, 2020, the Parties filed a joint status report. ECF No. 30. Therein, the Parties

asked the Court to render a decision on the issues in I.C.’s request for preliminary injunction on

which the Court had not yet ruled. Those are I.C.’s request that the Court issue a preliminary

injunction that the DOE reimburse I.C. for the outstanding cost of school meals incurred during

the 2019-2020 school year and provide I.C. and S.G. with funding for continued placement at

Fusion Academy for the 2020-2021 school year, including tuition, meals and transportation.
          Case 1:20-cv-05264-ALC Document 32 Filed 07/31/20 Page 3 of 6




       Upon careful consideration of the Parties’ submissions, the Court hereby DENIES the

remainder of I.C.’s request for preliminary injunction because I.C. has not shown irreparable harm

as to the reimbursement of the cost of school meals from 2019-2020, and lacks standing as to the

requested relief related to the 2020-21 tuition payments.

       In order to obtain a preliminary injunction, a "movant must show: ‘(a) irreparable harm and

(b) either (1) likelihood of success on the merits or (2) sufficiently serious questions going to the

merits to make them a fair ground for litigation and a balance of hardships tipping decidedly toward

the party requesting the preliminary relief.’” AIM Intl Trading, LLC v. Valcucine, SpA, 188 F.

Supp. 2d 384, 387 (S.D.N.Y. 2002) (citing See Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596

F.2d 70, 72 (2d Cir.1979). To establish irreparable harm, the movant must demonstrate “an injury

that is neither remote nor speculative, but actual and imminent[,] and that cannot be remedied by

an award of monetary damages.” Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995)

(internal quotation marks omitted). “Where there is an adequate remedy at law, such as an award

of money damages, injunctions are unavailable except in extraordinary circumstances.” Moore v.

Consol. Edison Co. of N.Y., 409 F.3d 506, 510 (2d Cir.2005) (citing Morales v. Trans World

Airlines, Inc., 504 U.S. 374, 381, 112 S.Ct. 2031, 119 L.Ed.2d 157 (1992)).

       Plaintiff has shown no irreparable harm to justify the Court issuing an injunction that the

DOE reimburse I.C. for the outstanding cost of school meals incurred during the 2019-2020 school

year. I.C. argues that she and S.G. were irreparably harmed by S.G. being unable to enroll at Fusion

Academy in 2020-2021. Plaintiff has not demonstrated any connection between the reimbursement

of the cost of school meals from 2019-2020 and S.G.’s ability to attend school now. Nor has I.C.

shown any other harm that is not compensable with money damages. The Court must therefore

deny this requested relief.
          Case 1:20-cv-05264-ALC Document 32 Filed 07/31/20 Page 4 of 6




       Now to the request that the Court issue an injunction ordering the DOE to provide I.C. and

S.G. with funding for continued placement at Fusion Academy for the 2020-2021 school year,

including tuition, the cost of school meals and transportation. There is no dispute that Fusion

Academy is the pendency placement for S.G. The DOE has agreed to fund S.G.’s tuition at Fusion

Academy, and to issue payments within 27-32 days of receiving certain necessary documents from

Fusion Academy concerning the cost of tuition and S.G.’s attendance at Fusion Academy. ECF

No. 30 at 3. To date, no payment to Fusion Academy for the 2020-2021 school year has come due,

so none has gone unpaid or been paid late. The City argues that under the circumstances, I.C. lacks

standing to pursue this claim. Fusion counters that the DOE’s prior late payments merit an order

setting a specific deadline for payment.

       The Court agrees with the DOE that I.C. lacks standing to seek an injunction requiring

payment of the 2020-2021 school year tuition. To satisfy the “'irreducible constitutional minimum'

of standing,” a plaintiff “must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, U.S., 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016) (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992)). Here,

I.C. has not alleged an injury in fact in relation to the 2020-2021 school year. S.G. is currently

enrolled at Fusion Academy. It is undisputed that no 2020-2021 payment has been missed or even

come due. I.C. offers no evidence that S.G.’s enrollment is currently in danger. See Cohen v. N.Y.C.

Dep't of Educ., No. 18-CV-11100 (JMF), 2018 U.S. Dist. LEXIS 209677 *6 (S.D.N.Y. Dec. 12,

2018). Nor has I.C. shown that she is otherwise injured in a manner that would be redressed by the

requested injunctive relief. See e.g., E.M. v. N.Y.C. Dep't of Educ., 758 F.3d 442, 456 (2d Cir.

2014) (finding that a plaintiff had standing to sue for direct payment to a private school under the
          Case 1:20-cv-05264-ALC Document 32 Filed 07/31/20 Page 5 of 6




IDEA, even though she had not yet paid any tuition and “there is reason to believe that the school

may not seek to enforce the obligation absent success by E.M. in her IDEA challenge,” because

“Plaintiff's contractual obligation itself constitutes an 'injury in fact' for Article III purposes, one

that is 'redressable' by the direct tuition payment she seeks”).

       I.C. has complained of uncertainty regarding when payment will be made. ECF No. 30, at

3 (“Fusion Academy would be within its rights to withhold instruction from a student whose tuition

had not been paid, but S.G. should not have to live with this uncertainty given that DOE is not

disputing her right to pendency.”) To the extent I.C. argues she is injured by this uncertainty, such

argument lacks support. “An allegation of future injury may suffice [to support standing] if the

threatened injury is certainly impending, or there is a substantial risk that the harm will occur.”

Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158, 134 S. Ct. 2334, 189 L. Ed. 2d 246 (2014)

(internal quotation marks omitted). I.C. has not made such showing. The principal allegation on

which I.C. relies to show that injury is likely is the DOE’s supposed failure to meet this Court’s

deadline to fund the 2019/2020 school year. The Court disagrees. The DOE complied with the

Court’s order by mailing a check for the outstanding 2019/2020 tuition by the ordered date. Nor

can it be said that I.C. foresees injury from the timeline on which the DOE has agreed to make

future tuition payments—within 27 to 32 days of receiving necessary papers from Fusion

Academy. After all, I.C. has asked the Court to order the DOE to adhere to just that schedule. ECF

No. 30 at 3. The Court therefore concludes that I.C. has not suffered an injury in fact and therefore

lacks standing to seek the requested relief as to the 2020-2021 tuition.

       For the reasons above, the Court DENIES the elements of Plaintiff’s request for

preliminary injunction not dealt with by the Court’s prior order. The Parties are hereby ordered to

file a status report on August 14, 2020 regarding how they would like to proceed with this claim.
         Case 1:20-cv-05264-ALC Document 32 Filed 07/31/20 Page 6 of 6




SO ORDERED.

Dated:   July 31, 2020
         New York, New York

                                               ANDREW L. CARTER, JR.
                                               United States District Judge
